Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/239823 filed on 04/26/2021.
Claims 1-20 have been examined and are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102013014303.9, filed 08/29/2013.
Examiner’s Notes
The USPTO/Examiner interprets claim limitations that contain “may, might, if, when, can, could, optionally, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted (In re Johnston, 77 USPQ2d 1788 (Fed Cir 2006)).
Claim Objections
Claims 6-7, 13, 16-17 and 19-20 are objected to because of the following informalities:
Regarding claims 6-7; claims 6-7 recite acronym “USB” and “LAN.” It’s suggested that said acronyms be spelled out in full at their first occurrences.
Regarding claim 13; claim 13 recites the limitation “a ,dial” operating element.” It’s suggested that the aforementioned limitation be further amended to “a dial operating element.”
Regarding claims 16-17 and 19-20; claims 16-17 and 19-20 recite limitations “(start/stop) operating area/element.” It’s suggested that the aforementioned limitations be further amended to “start/stop operating area/element.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,994,088. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim 1 of the instant application is encompassed by claim 1 of the US Patent No. 10,994,088.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,369,309. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim 1 of the instant application is encompassed by claim 1 of the US Patent No. 10,369,309.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,709,856. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim 1 of the instant application is encompassed by claim 1 of the US Patent No. 10,709,856.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahtivuori et al., (“Lahtivuori,” US 2015/0160845), PCT filed on June 3, 2012.  
Regarding claim 1, Lahtivuori discloses an operating device for a breathing apparatus, wherein the operating device comprises a touch-sensitive graphical display and only one mechanical operating 5element (abstract; pars. 0058-0064; Fig. 1; a user interface 4 on the touch screen 3 for modification of at least one operational parameter of said breathing; and also see pars. 0109-0111; Figs. 2A-2B), and wherein a basic therapy can be started by pressing down the mechanical operating element and adjustments can be made by using the touch- sensitive graphical display element (pars. 0071-0073; Figs. 4A, 4B, 5A, 5B, 6,7A-C, 9A, or 9B; a button 41 is “-”) and button 42 is “+” for selecting/changing decrease or increase parameter of breathing apparatus; for example, Oxygen (O2) content in inspiratory gases (O2 never less than 21%). Positive End Expiratory Pressure (PEEP), inspiratory pressure (Pinsp), tidal volume (Vt), Respiratory Rate (RR), etc.).  
Regarding claim 2, Lahtivuori discloses the device of claim 1, wherein the breathing apparatus may be switched on 10and off via the mechanical operating element, thereby enabling an activation of a basic therapy appropriate for a given patient by using only one button (par. 0104; the user interface includes a display area for information data elements related to the operational parameter 6 based on letters and/or symbols, such as On/Off or activated/deactivated statuses of e.g.).  
Regarding claim 4, Lahtivuori discloses the device of claim 1, wherein individual values can be adapted by using one or more enter keys of the touch-sensitive graphical display (pars. 0031-0037, 0072-0079; Figs. 4A, 4B, 5A, 5B, 6,7A-C, 9A, or 9B).  
Regarding claim 5, Lahtivuori discloses t20the device of claim 4, wherein an operation of the one or more enter keys is not necessary for starting the therapy (pars. 0063-0065 and 0072-0079; Figs. 4A, 4B, 5A, 5B, 6,7A-C, 9A, or 9B).  
Regarding claim 16, Lahtivuori the device of claim 1, wherein a (start/stop) operating area is provided on the touch-sensitive graphical display or a mechanical (start/stop) operating element is 30provided, an actuation of which causes an operating and information system to start or stop a ventilation via a control unit (pars. 0104; “ [a] status may be “standby”, “patient not connected”, “upstart pre run check”, “patient connected and apparatus operating”, On/Off or activated/deactivated statuses of e.g. “tube compensation”, “leakage compensation”, etc”).  
Regarding claim 17, Lahtivuori the device of claim 16, wherein the (start/stop) operating area on the touch- sensitive graphical display has a different form depending on a given situation (par. 0104; “the user interface includes a display area for information data elements related to the operational parameter 6 based on letters and/or symbols, such as a headline of the operational parameter and/or a warning text 15 related thereto. For instance a text like a headline of a window for modifying an operational parameter of a breathing apparatus may comprise a text describing the parameter to be adjusted with words and/or symbols”).  
Regarding claim 18, Lahtivuori the device of claim 17, wherein, if a ventilation is active and can be stopped, the (start/stop) operating area at least partially has a red color and/or has a stop symbol and additionally comprises an item of written information (par. 0104; “[t]he information data elements may be displayed as text and/or graphical symbols. A modified operational parameter value may be highlighted, like color coded. Changes when a predefined non normal threshold value is exceeded may thus easily be recognized by the operator. A value might start to blink. A value might change color, e.g. from a convenient color like white or blue to an alerting color like orange or red”).  
Regarding claim 19, Lahtivuori the device of claim 16, wherein, if the (start/stop) operating area on the touch- sensitive graphical display for stopping a ventilation is confirmed, instantaneous settings for the ventilation are stored by a control unit in a retrievable manner and may be read out again in response to a renewed actuation of the (start/stop) operating area for starting the ventilation and are activated in the ventilation, provided 10no changes were made to ventilation settings while the ventilation was stopped (pars. 0104-0104; a modified operational parameter value is highlighted, like color coded and change when a predefined non normal threshold value is exceeded may thus easily be recognized by the operator).  
Regarding claim 20, Lahtivuori the device of claim 16, wherein a (start/stop) operating area is provided on the touch-sensitive graphical display, which operating area can be generated in different forms by an apparatus controller (pars. 0104-0105, 0071-0079; 4A, 4B, 5A, 5B, 6,7A-C, 9A, or 9B; the user interface may display warning text or on/off status related to the operational parameter 6).
Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGroary et al., (“McGroary,” US 2011/0308518), published on December 22, 2011.
Regarding claim 13, McGroary discloses an operating device for a breathing apparatus, wherein the operating device comprises a ,dial" operating element and a circular display element side by side or 15below each other, and wherein the device does not comprise a touch-sensitive display element but only a graphical display element comprising a separate mechanical rotary push button (pars. 0003-0008, 0035-0036; Figs. 1 and 3-4, a control knob 76).  
Regarding claim 14, McGroary discloses the device of claim 13, wherein the mechanical rotary push button can be 20used for fine adjustments (pars. 0035-0036; Figs. 3-4).  
Regarding claim 15, McGroary discloses the device of claim 13, wherein a graphical visualization of an adjustment process and/or a selected value and/or an available range of values is decoupled from the mechanical rotary push button, and wherein a larger (pars. 0035-0042; Figs. 4-5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lahtivuori et al., (“Lahtivuori,” US 2015/0160845), PCT filed on June 3, 2012, in view of Schindhelm et al., (“Schindhelm,” US 2014/0364758), PCT filed on December 19, 2012 .  
Regarding claim 3, Lahtivuori discloses the device of claim 2, but not explicitly disclose the mechanical operating element is connected to a blower motor using switching logic and activates the blower motor and a memory 15in order to retrieve and use stored therapy data.
However, Schindhelm discloses an apparatus for a treatment generated by a respiratory, wherein the mechanical operating element is connected to a blower motor using switching logic and activates the blower motor and a memory 15in order to retrieve and use stored therapy data (pars. 0003, 0005, 0068, 0133, 0136, 0140-0145; Figs. 23-24).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schindhelm .
Regarding claim 6, Lahtivuori discloses the device of claim 1, but does not explicitly disclose data can be input and/or output via one or more interfaces which may be wired, be in the form of an infrared interface, a 25Bluetooth interface and/or a USB.
However, Schindhelm discloses an apparatus for a treatment generated by a respiratory, wherein data can be input and/or output via one or more interfaces which may be wired, be in the form of an infrared interface, a 25Bluetooth interface and/or a USB (par. 0131).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schindhelm with the method/system of Lahtivuori to provide users with a means for transmission of the data of several sensors to the controller.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lahtivuori et al., (“Lahtivuori,” US 2015/0160845), PCT filed on June 3, 2012, in view of Lee et al., (“Lee,” US 2015/0231348), PCT filed on Aug 13, 2013.  
Regarding claim 7, Lahtivuori discloses the device of claim 1, but does not explicitly disclose wherein the device further comprises a card slot
However, Lee discloses an apparatus for synchronizing machine-induced in-exsufflation with diaphragmatic pacing of a subject, wherein the device further comprises a card slot (Lee: par. 0026; a port (e.g., a USB port, a FireWire port, etc.), a slot (e.g., an SD card slot, etc.)).
art before the effective filling date of the claimed invention to combine the teachings of Lee with the method/system of Lahtivuori to enter a memory card for storing patient’s information.
Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over Lahtivuori et al., (“Lahtivuori,” US 2015/0160845), PCT filed on June 3, 2012, in view of  Kent Moore (“Moore,” US 2009/0198100), published on August 6, 2009.  
Regarding claim 8, Lahtivuori discloses the device of claim 1, but does not explicitly disclose data can be input and/or output via one or 30more interfaces which may be in the form of a LAN interface or another interface for connection to the Internet . 
However, Moore discloses a method/system for acquiring measurements of a portion of a patient's anatomy, wherein data can be input and/or output via one or 30more interfaces which may be in the form of a LAN interface or another interface for connection to the Internet (Moore: par. 0072).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Moore with the method/system of Lahtivuori to provide users with a means for displaying and interacting with images generated in response to data captured.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lahtivuori et al., (“Lahtivuori,” US 2015/0160845), PCT filed on June 3, 2012, in view of  Ramanan et al.,  (“Ramanan,” US 2012/0179061), published on July 12, 2012.  
Regarding claim 9, Lahtivuori discloses the device of claim 1, but does not explicitly disclose data which are extraneous to the therapy can be loaded into the apparatus via an interface and can be executed by the apparatus.  
However, Ramanan disclose a system for determining sleep conditions, wherein data which are extraneous to the therapy can be loaded into the apparatus via an interface and can be executed by the apparatus (pars. 0069, 0440-0442; Fig. 1). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ramanan with the method/system of Lahtivuori to enable users to control functions of a breath/CPAP machine.
Regarding claim 10, Lahtivuori discloses the device of claim 1, but does not explicitly disclose the system, wherein if external storage media are detected by the apparatus, a user must confirm an inquiry in an operating field of the touch-sensitive graphical display, whereupon data are either stored in a region of the breathing apparatus or are executed. 
However, Ramanan disclose a system for determining sleep conditions, wherein if external storage media are detected by the apparatus, a user must confirm an inquiry in an operating field of the touch-sensitive graphical display, whereupon data are either stored in a region of the breathing apparatus or are executed (Ramanan: pars. 0071, 0073, and 0438-0439; Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ramanan 
Regarding claim 11, Lahtivuori discloses the device of claim 1, but does not explicitly disclose data which allow deductions to be made about usage behavior and/or usage duration of the apparatus by the patient are determined and stored on a daily, weekly or monthly basis. 
However, Ramanan discloses a system a system for determining sleep conditions, wherein data which allow deductions to be made about usage behavior and/or usage duration of the apparatus by the patient are determined and stored on a daily, weekly or monthly basis (Ramanan: pars. 0071-0073, 0368-0369, 0438-0439; Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ramanan with the method/system of Lahtivuori to enable users to adjust/change/modify value functions of a breath/CPAP machine based on stored patient’s data.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lahtivuori et al., (“Lahtivuori,” US 2015/0160845), PCT filed on June 3, 2012, in view of  Ramanan et al.,  (“Ramanan,” US 2012/0179061), published on July 12, 2012, and further in view of  Kent Moore (“Moore,” US 2009/0198100), published on August 6, 2009.  
Regarding claim 12, Lahtivuori and Ramanan disclose the device of claim 11, but does not explicitly disclose wherein usage data are retrieved and transmitted via an Internet connection or a mobile radio connection. 
(Moore: pars. 0072).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Moore with the method/system of Lahtivuori to enable users to control functions of a breath/CPAP machine using a mobile device.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174